DETAILED ACTION
Claims status
In response to the application filed on 01/26/2021, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 01/26/2021 have been reviewed and accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 13-18, 21-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2019/0166607 A1) in view of Chatterjee (US 2019/0182824 A1).
Regarding claim 1; ZHOU discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, an indication of a repetition configuration for one or more uplink transmission types (See Fig. 6: at steps 603 and 605, the UE 602 to receive the initial transmission of a signal to determine whether there is a collision between repetitions of a signal and resources of another signal channel/transmission. ¶. [0054], ¶. [0055] and [0056]), the repetition configuration comprising a mapping of respective repetition values of a plurality of repetition values for the one or more uplink transmission types to at least respective priority levels of a plurality of priority levels (See Fig. 6 @ steps 607 and 609: At 607, the base station determines that a repetition of the initial signal transmitted at 605 will collide with resources for another signal channel/transmission. At 609, the base station may apply a repetition priority rule to determine how to handle the colliding repetition, e.g., whether to transmit the repetition or refrain from transmitting the repetition. Note: Determining collision with resources could be analyzed as a type of mapping of respective repetition values. ¶. [0055] and ¶. [0056]. ZHOU’s ¶. [0057] further explains the type of priority rule based on the repetition of the signal channel overlapping a repetition of the other signal channel); 
receiving, from the base station, a message indicating an uplink transmission of the one or more uplink transmission types to transmit to the base station (See Fig. 6: at step 611, the base station may transmit the repetition, at 611, based on the repetition priority rule. For example, the priority rule may indicate that the repetition has a higher priority than the channel/transmission with which it will collide. ¶. [0059]); and 
transmitting, to the base station in response to receiving the message, (See Fig. 7 at step 706: the UE to transmit the repetition when the priority rule indicates to transmit the repetition in response to receiving message at step 611. ¶. [0079]) the uplink transmission according to a number of repetitions (See Fig. 6: determining repetition(s), i.e., number of repetitions, of the initial signal transmitted at 605 will collide with resources for another signal channel. ¶. [0055]-[0056]) that is based on the indication of the repetition configuration and a priority level for the uplink transmission of the plurality of priority levels (See Fig. 7 and step 706: The priority rule may address the priority of the repetition with respect to an initial transmission of the other channel's signal. The other channel may also employ repetitions. Thus, at times, the repetition of the signal channel may overlap not an initial transmission of another channel signal, but a repetition of that other channel signal. The priority rule may also address the priority levels for the potential collision between repetitions. ¶. [0078]).
Even though, ZHOU teaches the method of determining the repetition of data signals based on the priority rule/level and the overlapping channel signal, ZHOU doesn’t explicitly describe the process of mapping of respective repetition values.
However, Chatterjee from the same or similar fields of endeavor further discloses the method of mapping of respective repetition values (See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).
The rationale of combining the ZHOU and Chatterjee is that Chatterjee’s mapping between the number or repetitions for Message 3 and PUCCH could apparently be inserted in to a ZHOU’s configuration process of determining the repetition of signals based on the type of priority rule.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of mapping of respective repetition values as taught by Chatterjee to have incorporated in the system of ZHOU, so that it would not only reduce power consumption and cost but also enhance coverage support for MTC UE devices. Chatterjee: ¶. [0004] and ¶. [0005].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; ZHOU in view of Chatterjee discloses the method wherein receiving the indication of the repetition configuration comprises receiving the repetition configuration (ZHOU: ¶. [0053]-[0054]) that comprises the mapping, wherein the number of repetitions is based on the priority level for the uplink transmission and the repetition configuration (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).

Regarding claim 3; ZHOU discloses the method wherein the message indicating the uplink transmission comprises a priority indication indicating the priority level for the uplink transmission of the plurality of priority levels (ZHOU: ¶. [0059]-[0060]), and wherein the method further comprises determining the number of repetitions based on the priority indication and the indication of the repetition configuration (ZHOU: ¶. [0060]-¶. [0061]).

Regarding claim 4; ZHOU discloses the method wherein receiving the indication of the repetition configuration comprises receiving, from the base station, the repetition configuration (ZHOU: ¶. [0053]-[0054]) comprising the mapping between the respective repetition values of the plurality of repetition values (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]), the respective priority levels of the plurality of priority levels, and respective types of uplink control information of a plurality of types of uplink control information ¶. [0054], ¶. [0055] and [0056]), wherein the uplink transmission comprises an uplink control information transmission of a type of the plurality of types of uplink control information and the number of repetitions is based on the type of the uplink control information transmission, the repetition configuration, and the priority level for the uplink transmission (ZHOU: ¶. [0060]-[0063]).

Regarding claim 5; ZHOU in view of Chatterjee discloses the method  wherein each type of the plurality of types of uplink control information is mapped to multiple repetition values of the plurality of repetition values (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]) based on the plurality of priority levels (ZHOU: ¶. [0060]-[0063]).

Regarding claim 6; ZHOU discloses the method wherein the plurality of types of uplink control information comprises one or more of hybrid automatic repeat request acknowledgment feedback, scheduling requests, channel state information reports (See Fig. 2: . The physical hybrid automatic repeat request (ARQ) (HARQ) indicator channel (PHICH) is also within symbol 0 of slot 0 and carries the HARQ indicator (HI) that indicates HARQ acknowledgement (ACK)/negative ACK (NACK) feedback based on the physical uplink shared channel (PUSCH). ¶. [0037]).

Regarding claim 9; ZHOU discloses the method of claim 1, wherein receiving the indication of the repetition configuration comprises receiving, from the base station, the indication of the repetition configuration via radio resource control signaling (See Fig. 3: The controller/processor 375 provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release). ¶. [0040]).

Regarding claim 10; ZHOU discloses the method of claim 1, wherein receiving the message indicating the uplink 2 transmission comprises receiving, from the base station, a radio resource control configuration scheduling or activating the uplink transmission (ZHOU: The other signal may comprise a PUCCH transmission and/or a PUSCH transmission, e.g., comprising uplink control information (UCI). For example, the PUCCH/PUSCH may comprise any of an acknowledgement (ACK), a negative acknowledgement (NACK), a scheduling request (SR), or a channel quality indicator (CQI). The priority rule may indicate the priority of a PBCH repetition relative to resources for a PUCCH transmission and/or a PUSCH transmission. The priority rule may be specific to a PUCCH/PUSCH transmission comprising UCI. The priority rule may be specific to the type of UCI comprised in the PUCCH/PUSCH transmission. The other signal may comprise an uplink data in a PUSCH transmission. The resources scheduled for the uplink transmission may be semi-static. In another example, there may be a dynamic downlink/uplink configuration. ¶. [0056]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 11; ZHOU discloses the method wherein the one or more uplink transmission types comprise one or more of a physical uplink control channel transmission (ZHOU: ¶. [0056]).

Regarding claim 12; ZHOU discloses the method of claim 1, wherein each of the one or more uplink transmission types are preconfigured with a corresponding priority level of the plurality of priority levels at the UE (ZHOU: ¶. [0059]-¶. [0063]).


Regarding claim 13; ZHOU discloses a method for wireless communications at a base station (BS), comprising: 
transmitting, to a UE, an indication of a repetition configuration for one or more uplink transmission types (See Fig. 6: at steps 603 and 605, the UE 602 to receive the initial transmission of a signal to determine whether there is a collision between repetitions of a signal and resources of another signal channel/transmission. ¶. [0054], ¶. [0055] and [0056]), the repetition configuration comprising a mapping of respective repetition values of a plurality of repetition values for the one or more uplink transmission types to at least respective priority levels of a plurality of priority levels (See Fig. 6 @ steps 607 and 609: At 607, the base station determines that a repetition of the initial signal transmitted at 605 will collide with resources for another signal channel/transmission. At 609, the base station may apply a repetition priority rule to determine how to handle the colliding repetition, e.g., whether to transmit the repetition or refrain from transmitting the repetition. Note: Determining collision with resources could be analyzed as a type of mapping of respective repetition values. ¶. [0055] and ¶. [0056]. ZHOU’s ¶. [0057] further explains the type of priority rule based on the repetition of the signal channel overlapping a repetition of the other signal channel); 
transmitting, to the UE, a message indicating an uplink transmission of the one or more uplink transmission types to transmit to the base station (See Fig. 6: at step 611, the base station may transmit the repetition, at 611, based on the repetition priority rule. For example, the priority rule may indicate that the repetition has a higher priority than the channel/transmission with which it will collide. ¶. [0059]); and 
receiving, from the UE in response to receiving the message, (See Fig. 7 at step 706: the UE to transmit the repetition when the priority rule indicates to transmit the repetition in response to receiving message at step 611. ¶. [0079]) the uplink transmission according to a number of repetitions (See Fig. 6: determining repetition(s) of the initial signal transmitted at 605 will collide with resources for another signal channel. ¶. [0055]-[0056]) that is based on the indication of the repetition configuration and a priority level for the uplink transmission of the plurality of priority levels (See Fig. 7 and step 706: The priority rule may address the priority of the repetition with respect to an initial transmission of the other channel's signal. The other channel may also employ repetitions. Thus, at times, the repetition of the signal channel may overlap not an initial transmission of another channel signal, but a repetition of that other channel signal. The priority rule may also address the priority levels for the potential collision between repetitions. ¶. [0078]).
Even though, ZHOU teaches the method of determining the repetition of data signals based on the priority rule/level and the overlapping channel signal, ZHOU doesn’t explicitly describe the process of mapping of respective repetition values.
However, Chatterjee from the same or similar fields of endeavor further discloses the method of mapping of respective repetition values (See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).
The rationale of combining the ZHOU and Chatterjee is that Chatterjee’s mapping between the number or repetitions for Message 3 and PUCCH could apparently be inserted in to a ZHOU’s configuration process of determining the repetition of signals based on the type of priority rule.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of mapping of respective repetition values as taught by Chatterjee to have incorporated in the system of ZHOU, so that it would not only reduce power consumption and cost but also enhance coverage support for MTC UE devices. Chatterjee: ¶. [0004] and ¶. [0005].

Regarding claim 14; ZHOU in view of Chatterjee discloses the method wherein receiving the indication of the repetition configuration comprises receiving the repetition configuration (ZHOU: ¶. [0053]-[0054]) that comprises the mapping, wherein the number of repetitions is based on the priority level for the uplink transmission and the repetition configuration (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).

Regarding claim 15; ZHOU discloses the method wherein the message indicating the uplink transmission comprises a priority indication indicating the priority level for the uplink transmission of the plurality of priority levels (ZHOU: ¶. [0059]-[0060]), and wherein the method further comprises determining the number of repetitions based on the priority indication and the indication of the repetition configuration (ZHOU: ¶. [0060]-¶. [0061]).

Regarding claim 16; ZHOU discloses the method wherein transmitting the indication of the repetition configuration comprises receiving, from the base station, the repetition configuration (ZHOU: ¶. [0053]-[0054]) comprising the mapping between the respective repetition values of the plurality of repetition values (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]), the respective priority levels of the plurality of priority levels, and respective types of uplink control information of a plurality of types of uplink control information ¶. [0054], ¶. [0055] and [0056]), wherein the uplink transmission comprises an uplink control information transmission of a type of the plurality of types of uplink control information and the number of repetitions is based on the type of the uplink control information transmission, the repetition configuration, and the priority level for the uplink transmission (ZHOU: ¶. [0060]-[0063]).

Regarding claim 17; ZHOU in view of Chatterjee discloses the method  wherein each type of the plurality of types of uplink control information is mapped to multiple repetition values of the plurality of repetition values (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]) based on the plurality of priority levels (ZHOU: ¶. [0060]-[0063]).

Regarding claim 18; ZHOU discloses the method wherein the plurality of types of uplink control information comprises one or more of hybrid automatic repeat request acknowledgment feedback, scheduling requests, channel state information reports (See Fig. 2: . The physical hybrid automatic repeat request (ARQ) (HARQ) indicator channel (PHICH) is also within symbol 0 of slot 0 and carries the HARQ indicator (HI) that indicates HARQ acknowledgement (ACK)/negative ACK (NACK) feedback based on the physical uplink shared channel (PUSCH). ¶. [0037]).

Regarding claim 21; ZHOU discloses the method of claim 1, wherein transmitting the indication of the repetition configuration comprises receiving, from the base station, the indication of the repetition configuration via radio resource control signaling (See Fig. 3: The controller/processor 375 provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release). ¶. [0040]).

Regarding claim 22; ZHOU discloses the method of claim 1, wherein transmitting the message indicating the uplink 2 transmission comprises receiving, from the base station, a radio resource control configuration scheduling or activating the uplink transmission (ZHOU: The other signal may comprise a PUCCH transmission and/or a PUSCH transmission, e.g., comprising uplink control information (UCI). For example, the PUCCH/PUSCH may comprise any of an acknowledgement (ACK), a negative acknowledgement (NACK), a scheduling request (SR), or a channel quality indicator (CQI). The priority rule may indicate the priority of a PBCH repetition relative to resources for a PUCCH transmission and/or a PUSCH transmission. The priority rule may be specific to a PUCCH/PUSCH transmission comprising UCI. The priority rule may be specific to the type of UCI comprised in the PUCCH/PUSCH transmission. The other signal may comprise an uplink data in a PUSCH transmission. The resources scheduled for the uplink transmission may be semi-static. In another example, there may be a dynamic downlink/uplink configuration. ¶. [0056]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 23; ZHOU discloses the method wherein the one or more uplink transmission types comprise one or more of a physical uplink control channel transmission (ZHOU: ¶. [0056]).


Regarding claim 24; ZHOU discloses an apparatus for wireless communications at a user equipment (UE), comprising: 
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a base station, an indication of a repetition configuration for one or more uplink transmission types (See Fig. 6: at steps 603 and 605, the UE 602 to receive the initial transmission of a signal to determine whether there is a collision between repetitions of a signal and resources of another signal channel/transmission. ¶. [0054], ¶. [0055] and [0056]), the repetition configuration comprising a mapping of respective repetition values of a plurality of repetition values for the one or more uplink transmission types to at least respective priority levels of a plurality of priority levels (See Fig. 6 @ steps 607 and 609: At 607, the base station determines that a repetition of the initial signal transmitted at 605 will collide with resources for another signal channel/transmission. At 609, the base station may apply a repetition priority rule to determine how to handle the colliding repetition, e.g., whether to transmit the repetition or refrain from transmitting the repetition. Note: Determining collision with resources could be analyzed as a type of mapping of respective repetition values. ¶. [0055] and ¶. [0056]. ZHOU’s ¶. [0057] further explains the type of priority rule based on the repetition of the signal channel overlapping a repetition of the other signal channel); 
receive, from the base station, a message indicating an uplink transmission of the one or more uplink transmission types to transmit to the base station (See Fig. 6: at step 611, the base station may transmit the repetition, at 611, based on the repetition priority rule. For example, the priority rule may indicate that the repetition has a higher priority than the channel/transmission with which it will collide. ¶. [0059]); and 
transmit, to the base station in response to receiving the message, (See Fig. 7 at step 706: the UE to transmit the repetition when the priority rule indicates to transmit the repetition in response to receiving message at step 611. ¶. [0079]) the uplink transmission according to a number of repetitions (See Fig. 6: determining repetition(s) of the initial signal transmitted at 605 will collide with resources for another signal channel. ¶. [0055]-[0056]) that is based on the indication of the repetition configuration and a priority level for the uplink transmission of the plurality of priority levels (See Fig. 7 and step 706: The priority rule may address the priority of the repetition with respect to an initial transmission of the other channel's signal. The other channel may also employ repetitions. Thus, at times, the repetition of the signal channel may overlap not an initial transmission of another channel signal, but a repetition of that other channel signal. The priority rule may also address the priority levels for the potential collision between repetitions. ¶. [0078]).
Even though, ZHOU teaches the method of determining the repetition of data signals based on the priority rule/level and the overlapping channel signal, ZHOU doesn’t explicitly describe the process of mapping of respective repetition values.
However, Chatterjee from the same or similar fields of endeavor further discloses the method of mapping of respective repetition values (See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).
The rationale of combining the ZHOU and Chatterjee is that Chatterjee’s mapping between the number or repetitions for Message 3 and PUCCH could apparently be inserted in to a ZHOU’s configuration process of determining the repetition of signals based on the type of priority rule.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of mapping of respective repetition values as taught by Chatterjee to have incorporated in the system of ZHOU, so that it would not only reduce power consumption and cost but also enhance coverage support for MTC UE devices. Chatterjee: ¶. [0004] and ¶. [0005].

Regarding claim 25; ZHOU in view of Chatterjee discloses the apparatus wherein the instructions to receive the indication of the repetition configuration comprises receiving the repetition configuration (ZHOU: ¶. [0053]-[0054]) that comprises the mapping, wherein the number of repetitions is based on the priority level for the uplink transmission and the repetition configuration (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).

Regarding claim 26; ZHOU discloses the apparatus wherein the instructions to receive the indication of the repetition configuration comprises receiving, from the base station, the repetition configuration (ZHOU: ¶. [0053]-[0054]) comprising the mapping between the respective repetition values of the plurality of repetition values (Chatterjee: See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]), the respective priority levels of the plurality of priority levels, and respective types of uplink control information of a plurality of types of uplink control information ¶. [0054], ¶. [0055] and [0056]), wherein the uplink transmission comprises an uplink control information transmission of a type of the plurality of types of uplink control information and the number of repetitions is based on the type of the uplink control information transmission, the repetition configuration, and the priority level for the uplink transmission (ZHOU: ¶. [0060]-[0063]).

Regarding claim 28; ZHOU discloses the he apparatus wherein the instructions to receive the indication of the repetition configuration comprises receiving, from the base station, the indication of the repetition configuration via radio resource control signaling (See Fig. 3: The controller/processor 375 provides RRC layer functionality associated with broadcasting of system information (e.g., MIB, SIBs), RRC connection control (e.g., RRC connection paging, RRC connection establishment, RRC connection modification, and RRC connection release). ¶. [0040]).

Regarding claim 29; ZHOU discloses the he apparatus wherein the instructions to receive the message indicating the uplink 2 transmission comprises receiving, from the base station, a radio resource control configuration scheduling or activating the uplink transmission (ZHOU: The other signal may comprise a PUCCH transmission and/or a PUSCH transmission, e.g., comprising uplink control information (UCI). For example, the PUCCH/PUSCH may comprise any of an acknowledgement (ACK), a negative acknowledgement (NACK), a scheduling request (SR), or a channel quality indicator (CQI). The priority rule may indicate the priority of a PBCH repetition relative to resources for a PUCCH transmission and/or a PUSCH transmission. The priority rule may be specific to a PUCCH/PUSCH transmission comprising UCI. The priority rule may be specific to the type of UCI comprised in the PUCCH/PUSCH transmission. The other signal may comprise an uplink data in a PUSCH transmission. The resources scheduled for the uplink transmission may be semi-static. In another example, there may be a dynamic downlink/uplink configuration. ¶. [0056]).
[Office’s Note: Because of the alternative claim language such as “OR”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 30; ZHOU discloses an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
transmit, to a UE, an indication of a repetition configuration for one or more uplink transmission types (See Fig. 6: at steps 603 and 605, the UE 602 to receive the initial transmission of a signal to determine whether there is a collision with resources of another signal channel/transmission. ¶. [0055] and [0056]), the repetition configuration comprising a mapping of respective repetition values of a plurality of repetition values for the one or more uplink transmission types to at least respective priority levels of a plurality of priority levels (See Fig. 6 @ steps 607 and 609: At 607, the base station determines that a repetition of the initial signal transmitted at 605 will collide with resources for another signal channel/transmission. At 609, the base station may apply a repetition priority rule to determine how to handle the colliding repetition, e.g., whether to transmit the repetition or refrain from transmitting the repetition. Note: Determining collision with resources could be analyzed as a type of mapping of respective repetition values. ¶. [0055] and ¶. [0056]. ZHOU’s ¶. [0057] further explains the type of priority rule based on the repetition of the signal channel overlapping a repetition of the other signal channel); 
transmit, to the UE, a message indicating an uplink transmission of the one or more uplink transmission types to transmit to the base station (See Fig. 6: at step 611, the base station may transmit the repetition, at 611, based on the repetition priority rule. For example, the priority rule may indicate that the repetition has a higher priority than the channel/transmission with which it will collide. ¶. [0059]); and 
receive, from the UE in response to receiving the message, (See Fig. 7 at step 706: the UE to transmit the repetition when the priority rule indicates to transmit the repetition in response to receiving message at step 611. ¶. [0079]) the uplink transmission according to a number of repetitions (See Fig. 6: determining repetition(s) of the initial signal transmitted at 605 will collide with resources for another signal channel. ¶. [0055]-[0056]) that is based on the indication of the repetition configuration and a priority level for the uplink transmission of the plurality of priority levels (See Fig. 7 and step 706: The priority rule may address the priority of the repetition with respect to an initial transmission of the other channel's signal. The other channel may also employ repetitions. Thus, at times, the repetition of the signal channel may overlap not an initial transmission of another channel signal, but a repetition of that other channel signal. The priority rule may also address the priority levels for the potential collision between repetitions. ¶. [0078]).
Even though, ZHOU teaches the method of determining the repetition of data signals based on the priority rule/level and the overlapping channel signal, ZHOU doesn’t explicitly describe the process of mapping of respective repetition values.
However, Chatterjee from the same or similar fields of endeavor further discloses the method of mapping of respective repetition values (See Fig. 3: a mapping between number/value of repetitions used for Message 3 transmission and the number of repetitions for PUCCH carrying HARQ-ACK feedback. ¶. [0020]).
The rationale of combining the ZHOU and Chatterjee is that Chatterjee’s mapping between the number or repetitions for Message 3 and PUCCH could apparently be inserted in to a ZHOU’s configuration process of determining the repetition of signals based on the type of priority rule.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of mapping of respective repetition values as taught by Chatterjee to have incorporated in the system of ZHOU, so that it would not only reduce power consumption and cost but also enhance coverage support for MTC UE devices. Chatterjee: ¶. [0004] and ¶. [0005].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 7-8, 19-20, and 27 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0282137 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416